Citation Nr: 1826386	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected type II diabetes mellitus.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Veteran represented by:	Candice Bennett, Agent


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Forces from May 1963 to April 1967, including service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and December 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2017, the Veteran withdrew his scheduled hearing to address his glaucoma claim.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claims for service connection for prostate cancer and a his petition to reopen service connection for an acquired psychiatric disorder, in March 2018, the Veteran submitted a timely VA Form 21-0958, Notice of Disagreement, with a December 2017 rating decision that denied those claims.  Remand is necessary for issuance of a Statement of the Case (SOC) regarding these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Regarding the claim for service connection for glaucoma, the matter has been denied, to date, due to the absence of proof of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also November 2017 VA Form 21-4138 (wherein the Veteran conceded having no diagnosis of glaucoma).  However, November 2017 and January 2018 private treatment records reveal a diagnosis of glaucoma, bilateral eyes.  In light of the evidence presented, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his diagnosed glaucoma.  As the matter is being remanded, any outstanding VA and private treatment records should be secured on remand.  
Accordingly, the case is REMANDED for the following action:

1. Issue a SOC addressing the claims for service connection for prostate cancer and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

2. Obtain any outstanding VA treatment records.  

3. With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records pertaining to the Veteran's glaucoma, if available, to specifically include updated records from The Eye MDs.  

4. Then schedule the Veteran for a VA examination to determine the current nature and etiology of his glaucoma.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

Based on review of the record, and interview of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that his glaucoma:

(a) had its onset in service or is otherwise related to service, to include as a result of his in-service herbicide agent exposure therein;

(b) is proximately due to his service-connected type II diabetes mellitus and/or hypertension; or  
(c) has been aggravated (worsened) by his service-connected type II diabetes mellitus and/or hypertension.  

A detailed rationale for all opinions is requested.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




